78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Elvin PORTER, Petitioner.
No. 95-8082.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 2, 1996.Decided March 11, 1996.

Elvin Porter, Petitioner Pro Se.
Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Elvin Porter petitions for a writ of mandamus, complaining of delay in the district court.   On June 24, 1994, Porter filed a motion for a new trial based upon newly discovered evidence under Fed.R.Crim.P. 33.   On July 25, 1994, Porter filed motions to proceed in forma pauperis, to dismiss the indictments, and for production of documents.   On February 16, 1995, a partial transcript of the district court's proceedings of December 11, 1992, was filed.   On August 28, 1995, Porter filed this mandamus action alleging that the district court had failed to make a dispositive ruling on his motion for a new trial.


2
Because the district court's docket sheet reveals that transcripts of Porter's criminal proceedings had been filed--presumably so that the district court could evaluate Porter's claim of newly discovered evidence--just over six months prior to the time Porter filed this mandamus petition, we find there has been no undue delay by the district court in acting upon the motion for a new trial.   Accordingly, although we grant leave to proceed in forma pauperis, we deny mandamus relief without prejudice to Porter's right to file another petition if the district court does not act expeditiously.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.